EMPLOYMENT AGREEMENT
 


 
This Employment Agreement (this "Agreement") is made as of September 1, 2013,
between Everest Global Services, Inc., a Delaware corporation (the "Company"),
and Sanjoy Mukherjee (the "Executive").
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on the terms and conditions provided below; and
 
WHEREAS, this Agreement shall govern the employment relationship between
Executive and the Company and supersedes all previous agreements and
understandings with respect to such employment relationship; and
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.    ENGAGEMENT.
 
The Company agrees to employ the Executive, and the Executive accepts such
employment, on the terms and conditions set forth in this Agreement, unless and
until such employment shall have been terminated as provided in this Agreement
or as may otherwise be agreed to by the parties.
 
2.    TITLE AND DUTIES.
 
During his employment by the Company, the Executive shall render his services as
Executive Vice President, General Counsel, Chief Compliance Officer and
Secretary of Everest Re Group, Ltd. (“Group”), and shall be responsible for
providing strategic legal counsel, support and services to Group and all of its
affiliates worldwide.  Executive will report to the Chief Executive Officer of
the Group (“Group CEO”) and shall perform duties consistent with this position
as the Group CEO shall request, shall abide by Company policies in effect from
time to time, and shall devote his full business time and best efforts to his
duties hereunder and the business and affairs of the Company (except during
vacation periods and periods of illness or other incapacity).  The Executive may
volunteer a reasonable portion of his non-working time to charitable, civic and
professional organizations, as shall not interfere with the proper performance
of his duties and obligations hereunder, provided the Executive shall not serve
on any other board of directors of a public or private "for profit" company
without the prior consent of the Group CEO.  Executive will be based at the
Company's principal headquarters facility currently located in Liberty Corner,
New Jersey, subject to customary travel and business requirements.
 
 
 

--------------------------------------------------------------------------------

 




3.    TERM.
 
This Agreement shall commence as of' September 1, 2013 (Term Commencement Date”)
and shall continue in effect up through and including September 1, 2016 (“Term
Conclusion Date”), unless sooner terminated in accordance with this Agreement or
as may otherwise be agreed to by the parties.
 
4.    COMPENSATION.
 
(a)    Base Salary.  Executive's base salary ("Base Salary") shall be paid in
accordance with the Company's normal payroll practices in effect from time to
time.  Executive's Base Salary shall be $420,000 per annum, subject to
increases, if any, as determined and approved by the Compensation Committee of
Group.
 
(b)     Sign-on Bonus.  As an additional inducement to Executive and in
recognition of his increased role and responsibilities, the Company will request
the Compensation Committee of the Board of Directors of Group to consider a
one-time grant of restricted stock awards in the amount of 3,500 shares to
Executive during the Compensation Committee’s normally scheduled meeting in
September, 2013.
 
(c)    Annual Incentive Bonus.  In addition to the Base Salary, Executive will
be eligible to participate in Group’s Annual Incentive Plan as implemented by
the Company (the “AIP”).  It is understood that this bonus plan is entirely
discretionary in nature and may be amended or terminated by Group at any time
with or without prior notice to you.
 
(d)    Executive Stock Based Incentive Plan.  The Executive shall be eligible to
participate in and receive such equity incentive compensation as may be granted
by the Compensation Committee from time to time pursuant to the Everest Re
Group, Ltd. 2010 Stock Incentive Plan as such plan may then be in effect and as
it may be amended or superseded from time to time (the "Stock Plan").  All
awards to the Executive under the Stock Plan shall be determined by the
Compensation Committee in its discretion.  Except as expressly set forth in this
Agreement, all equity awards shall be subject to the terms of the Stock Plan.
 
5.    BENEFITS.
 
(a)    Employer Benefit Plans.  While in the employ of the Company, Executive
shall be eligible to participate, on terms which are generally available to the
other senior executives of the Company and subject to the eligibility
requirements of the applicable Company plans as in effect from time to time, in
the Company’s deferred compensation, medical, dental, vacation and disability
programs and other benefits that may become generally available to the Company’s
senior executives from time to time.
 
(b)    Business Expenses.  The Executive is authorized to incur and the Company
shall either pay directly or reimburse the Executive for ordinary and reasonable
expenses in connection with the performance of his duties hereunder, including,
without limitation but not limited to, expenses for transportation, business
meals, travel and lodging, and similar items. The Executive agrees to comply
with Company policies with respect to reimbursement and record keeping in
connection with such expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)    Retirement Benefits.  Executive shall be eligible to participate in the
Company's existing tax-qualified retirement plans and the Company's defined
contribution supplemental retirement plan ("defined contribution SERP”) and
defined benefit supplemental retirement plan ("defined benefit SERP"), as they
may be in effect from time to time.
 
6.    TERMINATION OF EMPLOYMENT.
 
The employment of the Executive hereunder may be terminated by the Company at
any time, subject to the Company providing the compensation and benefits in
accordance with the terms of this Section 6, which shall constitute the
Executive's sole and exclusive remedy and legal recourse upon any such
termination of employment, and the Executive hereby waives and releases any and
all other claims against the Company and its parent entities, affiliates,
officers, directors and employees in such event.


(a)    Termination Due To Death Or Disability.  In the event of the Executive's
death, Executive's employment shall automatically cease and terminate as of the
date of death. If Executive shall become incapacitated by reason of sickness,
accident or other physical or mental disability, as such incapacitation is
certified in writing by a physician chosen by the Company and reasonably
acceptable to Executive (or his spouse or representative if in the Company's
reasonable determination Executive is not then able to exercise sound judgment),
and shall therefore be unable to perform his duties hereunder for a period of
either (i) one hundred twenty consecutive days, or (ii) more than six months in
any twelve month period, with reasonable accommodation as required by law, then
to the extent consistent with applicable law, Executive shall be considered
"disabled" and the employment of Executive hereunder and this Agreement may be
terminated by Executive or the Company upon thirty (30) days' written notice to
the other party following such certification.  In the event of the termination
of employment due to Executive's death or disability, Executive or his estate or
legal representatives shall be entitled to receive:
 
(i)     payment for all accrued but unpaid Base Salary as of the date of
Executive's termination of employment;
 
(ii)    reimbursement for expenses incurred by the Executive pursuant to Section
5(b) up to and including the date on which employment is terminated;
 
(iii)    any earned benefits to which the Executive may be entitled as of the
date of termination pursuant to the terms of any compensation or benefit plans
to the extent permitted by such plans (with the payments described in
subsections (i) through (iii) above collectively called the "Accrued Payments");
 
(iv)    any annual incentive bonuses earned but not yet paid for any completed
full fiscal year immediately preceding the employment termination date;
 
(v)    if employment termination occurs prior to the end of any fiscal year, a
pro rata annual incentive bonus for such fiscal year in which employment
termination occurs (based on actual business days in such fiscal year prior to
such employment termination, divided by the total annual business days)
determined and paid based on actual performance achieved for that fiscal year
against the performance goals for that fiscal year.
 
 
 

--------------------------------------------------------------------------------

 
(b)    Termination For Cause.  The Company may, at any time, terminate
Executive's employment for Cause.  The term "Cause" for purpose of this
Agreement shall mean (i) repeated and gross negligence in fulfillment of, or
repeated failure of Executive to fulfill, his material obligations under this
Agreement, in either event after written notice thereof, (ii) material willful
misconduct by Executive in respect of his obligations hereunder, (iii)
conviction of any felony, or any crime of moral turpitude or, (iv) a material
breach in trust committed in willful or reckless disregard of the interests of
the Company or its affiliates or undertaken for personal gain.
 
In the event of the termination of Executive's employment hereunder by the
Company for Cause, then Executive shall be entitled to receive only payment of
the Accrued Payments. The Company shall have no further obligations to
Executive.
 
(c)    Termination without Cause or for Good Reason.  The Company may terminate
Executive's employment hereunder without Cause at any time.  Such notice shall
specify the effective date of the termination of Executive's employment.  The
Executive may terminate his employment for Good Reason by providing 30 days'
prior written notice to the Company.  In the event of the termination of
Executive's employment under this Section 6(c) without Cause or by the Executive
for Good Reason, in each case prior to or more than 24 months following a
Material Change (as defined in the Everest Reinsurance Group, Ltd. Senior
Executive Change of Control Plan, as amended and restated effective January 1,
2009), then Executive shall be entitled to:
 
(i)    payment of the Accrued Payments;
 
(ii)     a separation allowance, payable in equal installments in accordance
with normal payroll practices over a 12 month period beginning immediately
following the date of termination, equal to (2) times the sum of Executive's
then Base Salary;
 
(iii)    any annual incentive bonuses earned but not yet paid for any completed
full fiscal year immediately preceding the employment termination date;
 
(iv)     all of Executive's then unvested restricted stock or restricted stock
units will continue to vest to the extent any such equity award would have
vested in accordance with its terms in the 12 month period immediately following
such termination date, conditioned on the Company receiving from Executive the
release of claims referred to in Section 6(g) below;
 
(v)     the Company shall arrange for the Executive to continue to participate
on substantially the same terms and conditions as in effect for the Executive
(including any required contribution) immediately prior to such termination, in
the disability and life insurance programs provided to the Executive pursuant to
Section 5(a) hereof until the earlier of (i) the end of the 12 month period
beginning on the effective date of the termination of Executive's employment
hereunder, or (ii) such time as the Executive is eligible to be covered by
comparable benefit(s) of a subsequent employer.  The foregoing of this Section
6(c)(v) is referred to as "Benefits Continuation".  In addition, the Company
agrees to pay Executive a lump sum cash payment in order to enable Executive to
pay for medical and dental coverage (through COBRA or otherwise) that is
comparable to the medical and dental coverage in effect for Executive (and his
dependents, if any) immediately prior to his termination of employment, with
such cash amount equal to the cost of the premiums for such coverage that would
apply if Executive were to elect
 
 
 

--------------------------------------------------------------------------------

 
 
COBRA continuation coverage under the Company’s medical and dental plans
following his termination of employment and continue such coverage for the 12
month period beginning on the date of Executive’s termination of
employment.  The Executive agrees to notify the Company promptly if and when he
begins employment with another employer and if and when he becomes eligible to
participate in any benefit or other welfare plans, programs or arrangements of
another employer.
 
For purposes of this Agreement, the term "Good Reason" means, without
Executive's written consent: (i) a materially adverse change in the nature or
status of his position or responsibilities; (ii) a reduction by the Company in
the Base Salary set forth in this Agreement; or (iii) a material breach of this
Agreement by the Company.
 
Provided that in all cases of which, in each of subsections (i) through (iii) in
the immediately preceding paragraph,  is not remedied by the Company within 30
days of receipt of written notice of such event or breach delivered by Executive
to the Company; provided further, that the Executive may only exercise his right
to terminate this Agreement for Good Reason within the 60 day period immediately
following the occurrence of any of the events described in subsections (i)
through (iii) above.
 
(d)    Termination of Employment without Cause or for Good Reason following a
Change-in-Control.  If the Company terminates Executive's employment without
Cause or Executive terminates his employment for Good Reason, in each case
within 24 months following a Material Change (as defined in the Everest
Reinsurance Group, Ltd. Senior Executive Change of Control Plan, as amended and
restated effective January 1, 2009), the Company’s sole obligation will be to
provide to Executive the benefits provided in that Change of Control Plan.
 
(e)     Voluntary Termination by the Executive without Good Reason.  In the
event Executive terminates his employment without Good Reason, he shall provide
90 days prior written notice of such termination to the Company. Upon such
voluntary termination, the Executive will be entitled to the Accrued Payments.
Without limiting all other rights and remedies of the Company under this
Agreement or otherwise, a termination of employment by the Executive without
Good Reason upon proper notice, will not constitute a breach by the Executive of
this Agreement.
 
(f)     Resignation from all Boards.  Upon any termination or cessation of
Executive's employment with the Company, for any reason, Executive agrees
immediately to resign, and any notice of termination or actual termination or
cessation of employment shall act automatically to effect such resignation, from
any position on the Board and on any board of directors of any subsidiary or
affiliate of the Company.
 
(g)     Release of Claims as Condition.  The Company's obligation to pay the
separation allowance and provide all other benefits and rights (including equity
vesting) referred to in this Agreement shall be conditioned upon the Executive
having delivered to the Company an executed full and unconditional release of
claims against the Company, its parent entities, affiliates, employee benefit
plans and fiduciaries, officers, employees, directors, agents and
representatives satisfactory in form and content to the Company's counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)    No Mitigation.  In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, nor shall the amount
of any payment hereunder be reduced by any compensation earned by Executive as a
result of subsequent employment.
 
(i)    Time for Payment.  Subject to the terms and conditions set forth in
Section 14, and except as otherwise expressly stated herein, benefits payable
pursuant to this Section 6, if any, shall be paid within sixty (60) days
following Executive’s termination of employment.
 
7.    AGREEMENT RENEWAL/RENEGOTIATION.


(a)    Agreement to Extend or Renegotiate. The Parties agree to meet and discuss
an extension or renegotiation of this Agreement no later than 4 months before
the Term Conclusion Date.  Any such extension or renegotiation of the terms and
conditions of this Agreement shall be mutually agreed upon and submitted in
writing to the Executive.
 
(b)    Automatic Renewal. If the Parties fail to agree upon a mutually
acceptable extension or renegotiation of the terms of this Agreement in
accordance with this Section 7(a), then upon the Term Conclusion Date this
Agreement shall continue in full force and effect and all terms and conditions
contained herein shall continue to apply and be enforceable subject to the
following exceptions:
 
(i)     The provisions of Section 3 – TERM are deleted and replaced with the
following:
 
“This Agreement shall commence as of' September 1, 2013 (“Term Commencement
Date”), and shall continue indefinitely unless sooner terminated in accordance
with this Agreement or as may otherwise be agreed to by the Parties.”
 
(ii)     The provisions of Section 4(a) are deleted and replaced with the
following:
 
“Base Salary.  Executive's base salary ("Base Salary") shall be paid in
accordance with the Company's normal payroll practices in effect from time to
time.  Executive's Base Salary shall remain fixed at the amount in effect at the
most recent Term Conclusion Date, and  Executive will not be eligible for any
future salary increases.”


(iii)     The provisions of Section 4(b) are deleted and replaced with the
following:
 
 “Annual Incentive Bonus.  In addition to the Base Salary, Executive will be
eligible to participate in Group’s Annual Incentive Plan as implemented by the
Company (the “AIP”).  It is understood that this bonus plan is entirely
discretionary in nature and may be amended or terminated by Group at any time
with or without prior notice to you.  Notwithstanding anything to the contrary
contained in the terms and conditions of such annual incentive plan, the maximum
 
 
 

--------------------------------------------------------------------------------

 
 
award for which Executive may be eligible under such plan shall be no greater
than what Executive had received as a performance bonus in the immediately
preceding fiscal year.  The Compensation Committee shall have unfettered
discretion to award Executive less than the maximum bonus award for which he
would otherwise be eligible pursuant to this Section 4(b).”
 
8.     INDEMNIFICATION.
 
The Company agrees that the Executive shall be covered and insured up to the
full limits provided by all directors' and officers' insurance which the Company
then maintains to indemnify its directors and officers (and to indemnify the
Company for any obligations which it incurs as a result of its undertaking to
indemnify its officers and directors), subject to applicable deductibles and to
the terms and conditions of such policies.
 
9.    ARBITRATION.
 
The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations. The Company and Executive agree that, with the express
exception of any dispute or controversy arising under Sections 12 and 13 of this
Agreement, any controversy or claim arising out of or in any way relating to
Executive’s employment with the Company, including, without limitation, any and
all disputes concerning this Agreement and the termination of this Agreement
that are not amicably resolved by negotiation, shall be settled by arbitration
in New Jersey, or such other place agreed to by the parties, as follows:
 
Any such arbitration shall be heard by a single arbitrator. Except as the
parties may otherwise agree, the arbitration, including the procedures for the
selection of an arbitrator, shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association ("AAA").
 
All attorneys' fees and costs of the arbitration shall in the first instance be
borne by the respective party incurring such costs and fees, but the arbitrator
shall have the discretion to award costs and/or attorneys' fees as he or she
deems appropriate under the circumstances. The parties hereby expressly waive
punitive damages, and under no circumstances shall an award contain any amounts
that are in any way punitive in nature.
 
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.
 
It is intended that controversies or claims submitted to arbitration under this
Section 9 shall remain confidential, and to that end it is agreed by the parties
that neither the facts disclosed in the arbitration, the issues arbitrated, nor
the view or opinions of any persons concerning them, shall be disclosed to third
persons at any time, except to the extent necessary to enforce an award or
judgment or as required by law or in response to legal process or in connection
with such arbitration.
 
Notwithstanding the foregoing, each of the parties agrees that, prior to
submitting a dispute under this Agreement to arbitration, the parties agree to
submit for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the
 
 
 

--------------------------------------------------------------------------------

 
 
auspices of JAMS, New York, New York Resolutions Center (or any successor
location), pursuant to the procedures of JAMS International Mediation Rules
conducted in New Jersey (however, such mediation or obligation to mediate shall
not suspend or otherwise delay any termination or other action of the Company or
affect the Company’s other rights).


10.    ENFORCEABILITY.
 
It is the intention of the parties that the provisions of this Agreement shall
be enforced to the fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, but that the
unenforceability (or the modification to conform with such laws or public
policies) of any provisions hereof, shall not render unenforceable or impair the
remainder of this Agreement.  Accordingly, if any provision of this Agreement
shall be determined to be invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provisions and to alter the balance of this Agreement in order to
render the same valid and enforceable to the fullest extent permissible.
 
11.    ASSIGNMENT.
 
This Agreement is personal in nature to the Company and the rights and
obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive.  This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees).
 
12.    NON-DISCLOSURE; NON-SOLICITATION; COVENANTS OF EXECUTIVE; COOPERATION.
 
(a)    Executive acknowledges that as a result of the services to be rendered to
the Company hereunder, Executive will be brought into close contact with many
confidential affairs of the Company, its parents, subsidiaries and affiliates,
not readily available to the public. Executive further acknowledges that the
services to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
international in scope; that its goods and services are marketed throughout the
United States and other countries; and that the Company competes with other
organizations that are or could be located in any part of the United States or
the world.
 
(b)    In recognition of the foregoing, Executive covenants and agrees that,
except as is necessary in providing services under this Agreement, or as
required by law or pursuant to legal process or in connection with an
administrative proceeding before a governmental agency, Executive will not
knowingly use for his own benefit nor knowingly divulge any Confidential
Information and Trade Secrets of the Company, its parents, subsidiaries and
affiliated entities, which are not otherwise in the public domain and, so long
as they remain Confidential Information and Trade Secrets not in the public
domain, will not disclose them to anyone outside of the Company either during or
after his employment.  For the purposes of this Agreement, "Confidential
Information" and "Trade Secrets" of the Company mean information which is
proprietary and secret to the Company, its parents, subsidiaries and affiliated
entities.  It may
 
 
 

--------------------------------------------------------------------------------

 
 
include, but is not limited to, information relating to present future concepts
and business of the Company, its parents, subsidiaries and affiliates, in the
form of memoranda, reports, computer software and data banks, customer lists,
employee lists, books, records, financial statements, manuals, papers, contracts
and strategic plans.  As a guide, Executive is to consider information
originated, owned, controlled or possessed by the Company, its subsidiaries or
affiliated entities which is not disclosed in printed publications stated to be
available for distribution outside the Company, its parents, subsidiaries and
affiliated entities as being secret and confidential. In instances where doubt
does or should reasonably be understood to exist in Executive's mind as to
whether information is secret and confidential to the Company, its subsidiaries
and affiliated entities, Executive agrees to request an opinion, in writing,
from the Company as to whether such information is secret and confidential.
 
(c)    Executive will deliver promptly to the Company on termination of his
employment with the Company, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents relating to the
Company, its parents, subsidiaries and affiliated entities, and all property
owned by the Company, its subsidiaries and affiliated entities, which Executive
obtained while employed by the Company, and which Executive may then possess or
have under his control.
 
(d)    Executive will promptly disclose to the Company all inventions,
processes, original works of authorship, trademarks, patents, improvements and
discoveries related to the business of the Company, its subsidiaries and
affiliated entities (collectively "Developments"), conceived or developed during
Executive's employment with the Company and based upon information to which he
had access during the term of employment, whether or not conceived during
regular working hours, though the use of Company time, material or facilities or
otherwise. All such Developments shall be the sole and exclusive property of the
Company, and upon request Executive shall deliver to the Company all outlines,
descriptions and other data and records relating to such Developments, and shall
execute any documents deemed necessary by the Company to protect the Company's
rights hereunder. Executive agrees upon request to assist the Company to obtain
United States or foreign letters patent and copyright registrations covering
inventions and original works of authorship belonging to the Company.  If the
Company is unable because of Executive's mental or physical incapacity to secure
Executive's signature to apply for or to pursue any application for any United
States or foreign letters patent or copyright registrations covering inventions
and original works of authorship belonging to the Company, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney in fact, to act for and in his behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by him.  Executive hereby waives and quitclaims to the Company any and
all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from registrations belonging
to the Company.
 
(e)     The Executive agrees that, for a period of twelve (12) months after the
termination or cessation of the Executive's employment with the Company for any
reason, (except that the time period of such restrictions shall be extended by
any period during which the Executive is in violation of this Section 12(e)) the
Executive will not:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)     directly or indirectly solicit, attempt to hire, or hire any employee of
the Company (or any person who may have been employed by the Company during the
last year of the Executive's employment with the Company), or assist in such
hiring by any other person or business entity or encourage, induce or attempt to
induce any such employee to terminate his or her employment with the Company; or
 
(ii)     take action intended to encourage any vendor, supplier, broker,
customer, client or trading partner of the Company to cease to do business with
the Company or materially reduce the amount of business the vendor, supplier,
broker, customer, client or trading partner does with the Company; or
 
(iii)    materially disparage the Company.
 
(f)    Executive agrees to cooperate with the Company, during the term of this
Agreement and at any time thereafter (including following Executive's
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company, its parents, subsidiaries and
affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company or its affiliates,
in any such action, suit, or proceeding, by providing information and meeting
and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company or its affiliates, as requested;
provided, however that it does not materially interfere with his then current
professional activities.  The Company agrees to reimburse Executive for all
reasonable expenses actually incurred in connection with his provision of
testimony or assistance.
 
13.    NON-COMPETITION AGREEMENT.
 
The Executive agrees that throughout the term of his employment, and for a
period of twelve (12)  months after termination or cessation of employment for
any reason (except that the time period of such restrictions shall be extended
by any period during which the Executive is in violation of this Section 13),
Executive  will not engage in, participate in, carry on, own, or manage,
directly or indirectly, either for himself or as a partner, stockholder,
investor, officer, director, employee, agent, independent contractor,
representative or consultant of any person, partnership, corporation or other
enterprise, in any "Competitive Business" in any jurisdiction in which the
Company actively conducts business.  For purposes of this Section 13,
"Competitive Business" means the property and casualty insurance or reinsurance
business.
 
The Executive's engaging in the following activities will not be deemed to be
engaging or participating in a Competitive Business: (i) investment banking;
(ii) passive ownership of less than 2% of any class of securities of a company;
and (iii) engaging or participating solely in a noncompetitive business of an
entity which also separately operates a business which is a "Competitive
Business".
 
The Executive acknowledges, with the advice of legal counsel, that he
understands the foregoing provisions of this Section 13 and that these
provisions are fair, reasonable, and necessary for the protection of the
Company's business.
 
Executive agrees that the remedy at law for any breach or threatened breach of
any covenant contained in Sections 12 and 13 will be inadequate and that the
Company, in addition
 
 
 

--------------------------------------------------------------------------------

 
 
to such other remedies as may be available to it, in law or in equity, shall be
entitled to injunctive relief without bond or other security.
 
14.    TAXES.
 
(a)    All payments to be made to and on behalf of the Executive under this
Agreement will be subject to required withholding of federal, state and local
income, employment and excise taxes, and to related reporting requirements.
 
(b)     Notwithstanding anything in this Agreement to the contrary, it is the
intention of the parties that this Agreement comply with Section 409A of the
Internal Revenue Code (the “Code”) and any regulations and other guidance issued
thereunder, and this Agreement and the payment of any benefits hereunder shall
be operated and administered accordingly.  Specifically, but not by limitation,
the Executive agrees that if, at the time of termination of employment, the
Company is considered to be publicly traded and he is considered to be a
specified employee, as defined in Section 409A, then some or all of such
payments to be made hereunder as a result of his termination of employment shall
be deferred for no more than six (6) months following such termination of
employment, if and to the extent the delay in such payment is necessary in order
to comply with the requirements of Section 409A of the Code.
 
(c)     With respect to any amount of expenses eligible for reimbursement that
is required to be included in the Executive’s gross income for federal income
tax purposes, such expenses shall be reimbursed to the Executive no later than
December 31 of the year following the year in which the Executive incurs the
related expenses.  In no event shall the amount of expenses (or in-kind
benefits) eligible for reimbursement in one taxable year affect the amount of
expenses (or in-kind benefits) eligible for reimbursement in any other taxable
year (except for those medical reimbursements referred to in Section 105(b) of
the Internal Revenue Code of 1986), nor shall Executive’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit. 
 
(d)    If the benefits payable hereunder constitute deferred compensation within
the meaning of Section 409A of the Code, then Executive shall execute and
deliver to the Company such release within 60 days following the receipt of the
general release, or if later, immediately following the expiration of any
revocation period required by law.  Benefits that would have otherwise been
payable during such 60-day period shall be accumulated and paid on the 60th day
following Executive’s termination, provided such release shall have been
executed and such revocation periods shall have expired.  If a bona fide dispute
exists, then Executive shall deliver a written notice of the nature of the
dispute to the Company within 30 days following receipt of such general
release.  Benefits shall be deemed forfeited if the release (or a written notice
of a bona fide dispute) is not executed and delivered to the Company within the
time specified herein.
 
(e)     Termination of employment, or words of similar import, used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A of the Code,
“separation from service” as defined in Section 409A of the Code and the
regulations promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
15.   SURVIVAL.
 
Anything in Section 6 hereof to the contrary notwithstanding, the provisions of
Section 7 through 17 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.
 
16.   NO CONFLICT; REPRESENTATIONS AND WARRANTIES.
 
The Executive represents and warrants that (i) the information (written and
oral) provided by the Executive to the Company in connection with obtaining
employment with the Company or in connection with the Executive's former
employments, work history, circumstances of leaving former employments, and
educational background, is true and complete, (ii) he has the legal capacity to
execute and perform this Agreement, (iii) this Agreement is a valid and binding
obligation of the Executive enforceable against him in accordance with its
terms, (iv) the Executive's execution, delivery or performance of this Agreement
will not conflict with or result in a breach of any agreement, understanding,
order, judgment or other obligation to which the Executive is a party or by
which he may be. bound, written or oral, and (v) the Executive is not subject to
or bound by any covenant against competition, non-disclosure or confidentiality
obligation, or any other agreement, order, judgment or other obligation, written
or oral, which would conflict with, restrict or limit the performance of the
services to be provided by him hereunder.  The Executive agrees not to use, or
disclose to anyone within the Company, its parents, subsidiaries or affiliates,
at any time during his employment hereunder, any trade secrets or any
confidential information of any other employer or other third party.  Executive
has provided to the Company a true copy of any non-competition obligation or
agreement to which he may be subject.
 
17.    MISCELLANEOUS.
 
(a)    Any notice to be given hereunder shall be in writing and delivered
personally or sent by overnight mail, addressed to the party concerned at the
address indicated below or to such other address as such party may subsequently
give notice of hereunder in writing:


If to the Company or Holdings:
Everest Global Services, Inc.
477 Martinsville Road
P.O. Box 830
Liberty Corner, New Jersey 07938-0830


Attention: Human Resources Department
If to Executive:
           Sanjoy Mukherjee
10 Claridge Lane
Flemington, NJ 08822


 
Any notice given as set forth above will be deemed given on the business day
sent when delivered by hand during normal business hours, on the business day
after the business day sent if delivered by a nationally-recognized overnight
courier, or on the third business day
 
 
 

--------------------------------------------------------------------------------

 
 
after the business day sent if delivered by registered or certified mail, return
receipt requested.
 
(b)    Law Governing.  This Agreement shall be deemed a contract made under and
for all purposes shall be construed in accordance with, the laws of the State of
New Jersey without reference to the principles of conflict of laws.
 
(c)    Jurisdiction.  Subject to Section 9 above, (i) in any suit, action or
proceeding seeking to enforce any provision of this Agreement or for purposes of
resolving any dispute arising out of or related to this Agreement (including
Sections 12 and 13 or the transactions contemplated by this Agreement), the
Company and the Executive each hereby irrevocably consents to the exclusive
jurisdiction of any federal court located in the State of New Jersey or any of
the state courts of the State of New Jersey; (ii) the Company and the Executive
each hereby waives, to the fullest extent permitted by applicable law, any
objection which it or he may now or hereafter have to the laying of venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum; (iii) process in any such suit, action or proceeding may be served on
either party anywhere in the world, whether within or without the jurisdiction
of such court, and, without limiting the foregoing, each of the Company and the
Executive irrevocably agrees that service of process on such party, in the same
manner as provided for notices in Section 17(a) above, shall be deemed effective
service of process on such party in any such suit," action or proceeding; and
(iv) WAIVER OF JURY TRIAL: EACH OF THE COMPANY AND THE EXECUTIVE HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDINGS
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.
 
(d)    Headings.  The Section headings contained in this Agreement are for
convenience of reference only and are not intended to determine, limit or
describe the scope or intent of any provision of this Agreement.
 
(e)    Number and Gender.  Whenever in this Agreement the singular is used, it
shall include the plural if the context so requires, and whenever the feminine
gender is used in this Agreement, it shall be construed as if the masculine,
feminine or neuter gender, respectively, has been used where the context so
dictates, with the rest of the sentence being construed as if the grammatical
and terminological changes thereby rendered necessary have been made.
 
(f)      Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any prior or contemporaneous understandings and agreements, written
or oral, between and among them respecting such subject matter.
 
(g)    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but both of which taken together shall
constitute one instrument.
 
(h)    Amendments.  This Agreement may not be amended except by a writing
executed by each of the parties to this Agreement.
 
(i)    No Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by
 
 
 

--------------------------------------------------------------------------------

 
 
the Executive and such officer as may be specifically designated by the Company.
No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.




EVEREST GLOBAL SERVICES, INC.





         
/S/ DOMINIC J. ADDESSO
   
/S/ SANJOY MUKHERJEE
 
Dominic J. Addesso
   
Sanjoy Mukherjee
 
Chairman & CEO
   
 
 


 